—Application by the *485appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated January 18, 1994 (People v Gordon, 200 AD2d 634), affirming a judgment of the Supreme Court, Kings County, rendered November 12, 1991.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745).
Mangano, P. J., O’Brien, Pizzuto and Santucci, JJ., concur.